REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach all limitations of the claims as disclosed in the specific context and ordered combination of the claims.
The closest prior art of Singh(US 2018/0225720 A1) teaches the detection of transaction initiation data and determining the likelihood of a transaction.  Salama (US 2015/0100495 A1) teaches determining transaction thresholds as well as determining that tokens may be used.  However, the prior art does not disclose the validation of a sensor, automatically receiving transaction data without user action, and requesting/receiving a token without user knowledge or request after a previous onboarding process.  Such limitations were not found in a reasonable number of references, and even if found would not have been an obvious combination at the time of applicant’s filing in the specific context and flow of processes as found in the claims. Further explanation of the distinctions from the prior art are available through prosecution in applicant’s various responses. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        09/11/2021